Citation Nr: 1636896	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-14 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, as secondary to service-connected disability.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected coronary artery disease.  


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from August 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing in front of a Decision Review Officer at the RO  in May 2012.  A transcript was prepared and added to the record.  The Veteran requested a Travel Board hearing on his substantive appeal, but withdrew his hearing request in March 2016.  At that time the Veteran also revoked the representation of his attorney, and acknowledged he was continuing the appeal      as unrepresented.

The Board notes the Veteran also appealed for an earlier effective date for an increased rating for urinary frequency.  A statement of the case was issued on May 29, 2012, the same day as the one issued for the heart and sleep apnea claims, but the Veteran's substantive appeal, completed by the Veteran's attorney, listed only the heart and sleep apnea claims.  The RO closed the appeal on the earlier effective date issue for failure to perfect the appeal.  Accordingly, the earlier effective date issue is not before the Board.  See 38 C.F.R. § 20.202 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted on both claims.  The Veteran has a current diagnosis of obstructive sleep apnea, and he alternatively contends that his sleep apnea is related to his service-connected coronary artery disease or to diabetes.  The record does not show that a VA examination was performed in connection with this claim.  In light of the above, the Board finds that  an examination is warranted.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has also contended that his service-connected coronary artery disease has worsened.  Specifically, he contends that he now has to take medication regularly to combat the cardiac symptoms.  Accordingly, a new VA examination    is warranted to determine the current severity of his cardiac disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the development above has been completed, schedule the Veteran for a VA examination to determine the current nature of his obstructive sleep apnea and to obtain an opinion as to whether the disability is related to his service-connected heart disease and/or diabetes.  The Veteran's claims file    must be reviewed by the examiner in conjunction with the examination.   

Following a review of the claims file and examination     of the Veteran the examiner should provide an opinion    as to whether it is at least as likely as not (50 percent probability or more) that his sleep apnea was caused by service-connected heart disease and/or diabetes.  The examiner should explain why or why not.

If not caused by heart disease or diabetes, the examiner should provide an opinion as to whether the sleep apnea is permanently worsened beyond normal progression (versus temporary flare-up of symptoms) by the service connected heart disease and/or diabetes.  If the examiner finds    there has been permanent worsening beyond normal progression, the examiner should attempt to quantify the degree of worsening beyond the baseline level of sleep apnea that is due to the service-connected heart disease and/or diabetes.

3.  Schedule the Veteran for a VA heart examination to determine the current severity of his service-connected coronary artery disease.  The claims folder should be reviewed by the VA examiner.  All necessary testing must be accomplished.  If such testing cannot be accomplished, the examiner should explain why.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




